Citation Nr: 0407429	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  96-14 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from January 1980 to 
February 1981 and on active duty for training (ACDUTRA) in 
the U.S. Army Reserves from February 18 to February 21, 1992.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.

In November 1999, the Board remanded the case for additional 
development.  Subsequently, the RO issued a supplemental 
statement of the case (SSOC) in August 2003, and the case was 
returned to the Board.

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

The previous remand noted that the veteran filed a claim for 
service connection for a low back disorder in February 1987, 
and that in April 1988, the RO notified the veteran that his 
claim for this disorder had been denied.  This determination 
was not appealed and became final.  The remand noted that the 
RO had not considered the claim as one to reopen, and that 
the veteran had not been provided with the text of 38 C.F.R. 
§ 3.156.  The remand requested that the RO be issued an SSOC 
that included that regulation.  While the August 2003 SSOC 
addressed the issue as an attempt to reopen, it did not 
include a citation to and the full language of 38 C.F.R. § 
3.156.  

In this regard, the Board notes that the regulation regarding 
new and material evidence was amended.  38 C.F.R. § 3.156(a) 
(2003).  This amendment applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
As the veteran's request to reopen his claim of entitlement 
to service connection was filed prior to that date, the 
amended regulation does not apply, and he should be provided 
with the text of the pre-August 29, 2001, version of the 
regulation.

Additionally, the remand requested that the RO verify the 
veteran's service dates, particularly any ACDUTRA or inactive 
duty training (IADT) in 1986.  The RO was requested to 
contact the veteran's Reserve unit and request verification 
of the complete dates of his service, as well as the type of 
service during each period of enlistment, i.e., whether it 
was active duty, ACDUTRA or IADT.  The record shows that the 
RO requested such information in a March 2003 letter to the 
commander of the veteran's reserve unit.  A cover sheet from 
a human resources specialist was received in April 2003, 
however, no information as to the veteran's dates of service, 
as well as the type of service during each period of 
enlistment, was provided.  This official should again be 
contacted and requested to provide this information, or, in 
the event the information is not available for any reason, 
provide a written statement to that effect.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998) (The United States Court of Appeals for 
Veterans Claims vacated and remanded a Board's decision 
because it failed to ensure that the regional office achieved 
full compliance with specific instructions contained in a 
Board remand).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Contact the veteran's Reserve unit 
(including telephoning the point of 
contact who provided the April 2003 cover 
sheet), and/or any other indicated 
agency, and request complete verification 
of the dates of the veteran's military 
service, as well as the type of service 
during each period of enlistment, i.e., 
whether it was active duty, active duty 
for training or inactive duty training 
(including, but not limited to, all duty 
performed in 1986).  All periods of 
active duty for training or inactive duty 
training should be separately noted.  In 
the event the information is not 
available for any reason, any official so 
stating should provide a written 
statement to that effect.  If the RO is 
again unsuccessful in obtaining 
verification of the dates of the 
veteran's active duty for training and 
inactive duty training, notify the 
veteran and tell him that it is his 
responsibility to establish his status as 
a claimant for the period under 
consideration, and that he must obtain 
and submit complete verification of his 
dates of active duty for training and 
inactive duty training. 

2.  Thereafter readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case.  Citation of and 
adjudication consistent with the pre-
August 29, 2001 version of 38 C.F.R. § 
3.156 should be included.  Allow an 
appropriate period of time for response.

Following the above, the claims folder should be returned to 
the Board for further appellate consideration. The appellant 
need take no action until he is so informed.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




